DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 09/06/2022 have been received, to which the Applicant is thanked. Claims 5, 10, 11, & 13 have been cancelled. The claim objections of record have been overcome, and withdrawn. The 112(a) rejection of record has been overcome and withdrawn from consideration. The 112(b) rejection of record has been overcome and withdrawn.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 9-10 and 11-12 regarding newly amended claim language,
 
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite the limitation “the maximum deflection defined as an angle beyond which the at least one articulated slat will not automatically close during normal operation”, to which upon a formal review of the Specifications, while the Examiner understands a certain generic maximum of deflection exists with any element, however, the claim language literally uses the word “defined” when elaborating on a claimed “maximum deflection”, of which the disclosure if bereft of any such specific and/or literal definition, special or otherwise, attributed to any claimed maximum deflection. All dependent claims are similarly rejected for being dependent from a rejected claim.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 has been amended to recite the limitation “at least one open air inlet port disposed in the slanted surface, distal from an inlet connection port”, to which upon a formal review of the Specifications, the Examiner was unable to located subject matter within the descriptive portion of the Specifications filed 09/16/2019 that would shed light on the positively claimed element of an inlet connection port and its associated limitations. All dependent claims are similarly rejected for being dependent from a rejected claim.

Additionally, the Examiner respectfully points to the MPEP 608.01(i) and 37 C.F.R. 1.75 which states “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” (See 1.58(a)). Further, the MPEP 608.01(o) states “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP 2111.01 and 2173.05(a)”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the maximum deflection defined as an angle beyond which the at least one articulated slat will not automatically close during normal operation”, however, as outlined in the 112(a) rejection above, no such definition, special or otherwise, is given to any maximum deflection to be able to support the limitation. For examination purposes, the limitation will be interpreted as requiring a maximum deflection angle. All dependent claims are similarly rejected for being dependent from a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (GB2522040), in further view of Shirakawa et al (JPH094916), hereinafter referred to as Shirakawa.

Regarding Claim 1, Peters (GB2522040) shows an air return duct grille (14, Fig. 1) comprising: a plurality of partially overlapping articulated slats (30, Fig. 1) configured to produce a fluid seal when in a closed orientation (Page 6, Lines 12-14 – the slats 30 are configured to provide a fluid seal to prevent air from coming back inside the slats 30, when in a closed orientation). 
However, Peters lacks showing at least one angle restrictor configured to define a maximum deflection of at least one articulated slat when in an open orientation and the maximum deflection defined as an angle beyond which the at least one articulated slat will not automatically close during normal operation.  
Shirakawa (JPH094916), an air duct with a grille, is in the same field of endeavor as Horstman which is an air duct with a grille.
Shirakawa teaches at least one angle restrictor (20, Fig. 3/6) configured to define a maximum deflection of at least one articulated slat (17, Fig. 3/6) when in an open orientation (Fig. 6C), and the maximum deflection defined as an angle beyond which the at least one articulated slat will not automatically close during normal operation (Fig. 3/6 – given the at least one angle restrictor need only be able to be configured to define a maximum deflection, such representation of the at least one angle restrictor, which comprises of its own maximum deflection, is additionally configured to have the maximum deflection be defined as an angle beyond which the at least one articulated slat will not automatically close during normal operation, absent any definition, special or otherwise, regarding what that Applicant believes the maximum deflection to be defined as; see 112(a) and 112(b) rejections above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters to incorporate the teachings of Shirakawa to provide at least one angle restrictor configured to define a maximum deflection of at least one articulated slat when in an open orientation and the maximum deflection defined as an angle beyond which the at least one articulated slat will not automatically close during normal operation, which would provide a louver within the outlet to change the air direction while making the louver easily detachable from the ventilation path (¶0013, Lines 1-3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (GB2522040), in further view of Shirakawa et al (JPH094916), hereinafter referred to as Shirakawa, in further view of Burd (US 2015/0059378).

Regarding Claim 2, Peters shows elements of the claimed invention as stated above in claim 1 including the articulated slats.
However, the combination of Peters & Shirakawa lacks showing further comprising at least one slant weight disposed on each of the articulated slats configured to bias the corresponding articulated slat into a closed orientation.  
Burd (US 2015/0059378), an air duct with a grille, is in the same field of endeavor as Peters which is an air duct with a grille. 
	Burd teaches at least one slat weight (¶0016, Lines 1-3) disposed on the slat (32, Fig. 1) configured to bias the corresponding articulated slat into a closed orientation (¶0016, Lines 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Peters & Shirakawa to incorporate the teachings of Burd to provide at least one slat weight disposed on each of the articulated slats configured to bias the corresponding articulated slat into a closed orientation, which would provide an apparatus that can reverse chiller airflow in an aircraft galley chilling system to avoid premature and/or unscheduled defrost cycles in galley air chillers from the unnecessary ingestion of moist air when aircraft galley food cart bay doors are opened (¶0005, Lines 1-5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (GB2522040), in further view of Shirakawa et al (JPH094916), hereinafter referred to as Shirakawa, in further view of Burd (US 2017/0122647), hereinafter referred to as Burd ‘647.

Regarding Claim 3, the combination of Peters & Shirakawa shows elements of the claimed invention as stated above in claim 1 except further comprising an insect mesh. 
 	Burd ‘647 (US 2017/0122647), an air duct for use in an aircraft, is in the same field of endeavor as Horstman which is an air duct for use in an aircraft.
Burd ‘647 teaches further comprising an insect mesh (¶0039, Lines 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Peters & Shirakawa to incorporate the teachings of Burd ‘647 to provide further comprising an insect mesh, which would provide a means to prevent dust, insects, or vermin from gaining access to the chillers components or gaining access to the perishable items stored in an adjacent carts (¶0039, Lines 1-5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horstman et al (US 8,936,671), hereinafter referred to as Horstman, in view of Oswald et al (US 2013/0047657), hereinafter referred to as Oswald, in further view of Peters (GB2522040).

Regarding Claim 6, Horstman (US 8,936,671) shows an air return duct (54, Fig. 2 – the air return duct extends from the lower housing portion, to where element 66 is identified at the neck of the supply duct 72) comprising: a surface (56, Fig. 2) configured to be adjacent to a condensate hose (70, Fig. 2, Col. 2, Lines 46-50); and at least one grille (84, Fig. 2) which individually comprising a plurality of partially overlapping articulated slats (Fig. 2 – the air inlet opening 76 can be covered with a decorative grill, louvers, overlapping fins, or slats, or other equivalent types of ventilating openings (Col. 4, Lines 40-42); as a result of the listed and/or other equivalent types of elements 84, the grille 84 is comprised of a plurality of partially overlapping articulated slats) disposed in the surface (Fig. 2), at least one open air inlet port (76, Fig. 2) disposed in the surface, distal from an inlet connection port (86, Fig. 2) defined by the air return duct (Fig. 2), and a baffle plate (78, Figs. 3/4 – Merriam-Webster Dictionary defines Baffle: “a device (such as a plate, wall, or screen) to deflect, check, or regulate flow or passage (as of a fluid, light, or sound)”; element 78 is a filter for removing airborne impurities in the drawn in air, or, element 78 is a baffle to regulate the flow of fluid through an opening) disposed between the at least one grille (84, Fig. 2) and the inlet port (76, Figs. 2-4 – the baffle 78 can be inserted into the inlet port 76, as seen in Fig. 3, of which the inlet port can be seen in a downstream manner from the grille 84 in Fig. 2, meaning the baffle is disposed between the at least one grille 84 and the inlet port 76), and the baffle plate is configured to balance an air flow across the at least one grille (As the Applicant states in ¶0021 that the “air flow may be balanced across return ports 306/308, via a baffle plate 310 disposed within the air inlet duct”, by simply having a baffle near some ports, as does Horstman show that the baffle plate is configured to balance an air flow across at least a grille).
	However, Horstman lacks showing a slanted surface configured to slant, and at least two grilles disposed in the slanted surface, at least one open air inlet port disposed in the slanted surface.
	Oswald (US 2013/0047657), an air duct for an aircraft, is in the same field of endeavor as Horstman which is an air duct for an aircraft.
Oswald teaches a slanted surface (810, Fig. 14) configured to slant (Fig. 14), and at least two grilles (Fig. 14 – the slanted surface 810 comprises of three grilles) each disposed in the slanted surface (Fig. 14), and at least one open air port (Fig. 14 – the slanted surface 810 comprises of three open air ports) disposed in the slanted surface (810, Fig. 14.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horstman to incorporate the teachings of Oswald to provide a slanted surface configured to slant, and at least two grilles each disposed in the slanted surface, and at least one open air inlet port disposed in the slanted surface, which would provide an arrangement in which an air chiller system onboard the aircraft can be used to provide an air-through arrangement for sending air through galley food carts to keep the temperature of galley food and beverages at the required food storage temperature (¶0002-0003).
	However, the combination of Horstman & Oswald lacks showing a plurality of partially overlapping articulated slats configured to produce a fluid seal when in a closed orientation, wherein: the articulated slats are biased into a closed orientation when an air pressure disparity inside the air return duct and outside the air return duct is below a threshold; and the articulated slats are configured to an open orientation when the air pressure disparity inside the air return duct and outside the air return duct is above the threshold.
	Peters (GB2522040), a ventilation device with slats, is in the same field of endeavor as Horstman which is a ventilation device with slats.
	Peters teaches a plurality of partially overlapping articulated slats (30, Fig. 1) configured to produce a fluid seal  when in a closed orientation (Page 6, Lines 12-14), wherein: the articulated slats are biased into a closed orientation when an air pressure disparity inside the air return duct (12, Fig. 3) and outside the air return duct is below a threshold (Page 6, Lines 12-14 – when the air pressure is below a threshold to move the slats 30, the slats pivot to block the passage of air into the duct in this direction); 
and the articulated slats are configured to an open orientation when the air pressure disparity inside the air return duct and outside the air return duct is above the threshold (Page 6, Lines 9-12 – when the air pressure inside the duct is above a threshold when air is to move to the outside, the slats 30 are configured to be pivotable in an open orientation to let air through).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Horstman & Oswald to incorporate the teachings of Peters to provide a plurality of partially overlapping articulated slats configured to produce a fluid seal when in a closed orientation, wherein: the articulated slats are biased into a closed orientation when an air pressure disparity inside the air return duct and outside the air return duct is below a threshold; 
and the articulated slats are configured to an open orientation when the air pressure disparity inside the air return duct and outside the air return duct is above the threshold, which would provide a duct with a grille to prevent a backdraft of exhaust air back into the duct (Page 1, Lines 20-21). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horstman et al (US 8,936,671), hereinafter referred to as Horstman, in view of Oswald et al (US 2013/0047657), hereinafter referred to as Oswald, in further view of Peters (GB2522040), in further view of Shirakawa et al (JPH094916), hereinafter referred to as Shirakawa.

Regarding Claim 7, the combination of Horstman, Oswald, & Peters shows elements of the claimed invention as stated above in claim 6 including the at least two grilles.
However, the combination of Horstman, Oswald, & Peters lacks showing wherein the at least two grilles further comprises at least one angle restrictor configured to define a maximum deflection of at least one articulated slat when in the open orientation.  
	Shirakawa (JPH094916), an air duct with a grille, is in the same field of endeavor as Horstman which is an air duct with a grille.
Shirakawa teaches wherein the at least one grille (15, Fig. 3) further comprises at least one angle restrictor (20, Fig. 3/6) configured to define a maximum deflection of at least one articulated slat (17, Fig. 3/6) when in the open orientation (Fig. 6C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Horstman, Oswald, & Peters to incorporate the teachings of Shirakawa to provide wherein the at least two grilles further comprises at least one angle restrictor configured to define a maximum deflection of at least one articulated slat when in the open orientation, which would provide a louver within the outlet to change the air direction while making the louver easily detachable from the ventilation path (¶0013, Lines 1-3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horstman et al (US 8,936,671), hereinafter referred to as Horstman, in view of Oswald et al (US 2013/0047657), hereinafter referred to as Oswald, in further view of Peters (GB2522040), in further view of Burd (US 2015/0059378).

Regarding Claim 8, Horstman shows elements of the claimed invention as stated above in claim 6 including each one of the articulated slats.
However, the combination of Horstman, Oswald, & Peters lacks showing further comprising at least one slat weight disposed on each of the articulated slats configured to bias the corresponding articulated slat into a closed orientation.  
Burd (US 2015/0059378), an air duct for use in an aircraft, is in the same field of endeavor as Horstman which is an air duct for use in an aircraft. 
	Burd teaches at least one slat weight (¶0016, Lines 1-3) disposed on the slat (32, Fig. 1) configured to bias the corresponding articulated slat into a closed orientation (¶0016, Lines 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Horstman, Oswald, & Peters to incorporate the teachings of Burd to provide at least one slat weight disposed on each of the articulated slats configured to bias the corresponding articulated slat into a closed orientation, which would provide an apparatus that can reverse chiller airflow in an aircraft galley chilling system to avoid premature and/or unscheduled defrost cycles in galley air chillers from the unnecessary ingestion of moist air when aircraft galley food cart bay doors are opened (¶0005, Lines 1-5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horstman et al (US 8,936,671), hereinafter referred to as Horstman, in view of Oswald et al (US 2013/0047657), hereinafter referred to as Oswald, in further view of Peters (GB2522040), in further view of Burd (US 2017/0122647), hereinafter referred to as Burd ‘647.

Regarding Claim 9, the combination of Horstman, Oswald, & Peters shows elements of the claimed invention as stated above in claim 6 except further comprising an insect mesh. 
 	Burd ‘647 (US 2017/0122647), an air duct for use in an aircraft, is in the same field of endeavor as Horstman which is an air duct for use in an aircraft.
Burd ‘647 teaches further comprising an insect mesh (¶0039, Lines 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Horstman, Oswald, & Peters to incorporate the teachings of Burd ‘647 to provide further comprising an insect mesh, which would provide a means to prevent dust, insects, or vermin from gaining access to the chillers components or gaining access to the perishable items stored in an adjacent carts (¶0039, Lines 1-5).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                      

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762